 

Case 1:20-cv-08918-GBD Document 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DILENIA PAGUADA, on behalf of herself and all:
others similarly situated,

Plaintiff,
-against-
CHRISTOPHER ELBOW CHOCOLATES, L.L.C., :

Defendant.

GEORGE B. DANIELS, United States District Judge:

Filed 04/22/21 Page * 1 of 1

TA at tenon BAAR ATA

 

 

 

bone 1 snanl
ul
IAPR 2 2.2021... |

ORDER

20 Civ. 8918 (GBD)

The parties’ request for a 45-day stay of the above-captioned action is GRANTED. The

initial conference is adjourned from May 27, 2021 to June 10, 2021 at 9:30 am

Dated: April 22, 2021
New York, New York

SO ORDERED.

Grae 8 Dorel.
GHORGY B. DANIELS
United States District Judge

 

 

 
